                                                                             Case 2:18-cv-01966-JCM-NJK Document 36 Filed 02/05/19 Page 1 of 2



                                                                         1   Kevin L. Hernandez, Esq.
                                                                             Nevada Bar No. 12594
                                                                         2   LAW OFFICE OF KEVIN L.
                                                                             HERNANDEZ
                                                                         3   8872 S. Eastern Avenue, Suite 270
                                                                             Las Vegas, Nevada 89123
                                                                         4   T: (702) 563-4450
                                                                             F: (702) 552-0408
                                                                         5   kevin@kevinhernandezlaw.com
                                                                             Attorney for Plaintiff
                                                                         6

                                                                         7                                 UNITED STATES DISTRICT COURT

                                                                         8                                        DISTRICT OF NEVADA

                                                                         9   SHEREE LAMB, an individual;                             Case No.: 2:18-cv-1966-JCM-NJK
                                                                        10                                      Plaintiff,
                                                                        11         v.
Law Office of Kevin L. Hernandez




                                                                                                                                        STIPULATION AND ORDER FOR
                                                                        12                                                                DISMISSAL OF DEFENDANT
                                                                             NAVIENT SOLUTIONS, LLC, a foreign limited-
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                      EQUIFAX INFORMATION SERVICES,
                                                                        13   limited company; EQUIFAX INFORMATION
                                  8872 S. Eastern Avenue, Suite 270




                                                                                                                                            LLC WITH PREJUDICE
                                                                             SERVICES LLC; a foreign limited-liability
                                      Las Vegas, Nevada 89123




                                                                        14   company; EXPERIAN INFORMATION
                                                                             SOLUTIONS, INC., a foreign corporation;
                                                                        15   TRANS UNION LLC, a foreign limited-liability
                                                                             company;
                                                                        16
                                                                                                                Defendant.
                                                                        17

                                                                        18              Plaintiff, Sheree Lamb (“Plaintiff”), and Defendant, Equifax Information Services, LLC
                                                                        19   (“Equifax”) (the “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                        20   ///
                                                                        21   ///
                                                                        22   ///
                                                                        23   ///
                                                                        24   ///
                                                                        25   ///
                                                                        26   ///
                                                                        27   ///
                                                                        28   ///

                                                                                                                             Page 1 of 2
                                                                             Case 2:18-cv-01966-JCM-NJK Document 36 Filed 02/05/19 Page 2 of 2



                                                                         1          Therefore, Plaintiff and Equifax, by and through their respective attorneys of record, and

                                                                         2   subject to the court’s approval, respectfully request dismissal of the above-captioned matter with

                                                                         3   prejudice under FRCP 41(a) as to Equifax, with Plaintiff and Equifax bearing their own attorneys’

                                                                         4   fees and costs incurred in this action.

                                                                         5   Respectfully Submitted.

                                                                         6    Dated: January 29, 2019                         Dated: January 29, 2019
                                                                         7    LAW OFFICE OF                                   CLARK HILL PLLC
                                                                              KEVIN L. HERNANDEZ
                                                                         8
                                                                              /s/ Kevin L. Hernandez                         /s/ Jeremy J. Thompson
                                                                         9    Kevin L. Hernandez, Esq.                       Jeremy J. Thompson, Esq.
                                                                              Nevada Bar No. 12594                           Nevada Bar No. 12503
                                                                        10    8872 S. Eastern Avenue, Suite 270              3800 Howard Hughes Parkway, Suite 500
                                                                              Las Vegas, Nevada 89123                        Las Vegas, Nevada 89169
                                                                        11    kevin@kevinhernandezlaw.com                    jthompson@clarkhill.com
                                                                              Attorney for Plaintiff                         Attorneys for Equifax Information
Law Office of Kevin L. Hernandez




                                                                        12                                                   Services, LLC
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                        13    Dated: January 29, 2019
                                  8872 S. Eastern Avenue, Suite 270
                                      Las Vegas, Nevada 89123




                                                                        14    NAYLOR & BRASTER
                                                                        15
                                                                              /s/ Andrew J. Sharples
                                                                        16    Jennifer L. Braster, Esq.
                                                                              Nevada Bar No. 9982
                                                                        17    Andrew J. Sharples, Esq.
                                                                              Nevada Bar No. 12866
                                                                        18    1050 Indigo Drive, Suite 200
                                                                              Las Vegas, Nevada 89145
                                                                        19    asharples@nblawnv.com
                                                                              Attorneys for Experian
                                                                        20    Information Solutions, Inc.
                                                                        21

                                                                        22
                                                                                                                                  IT IS SO ORDERED:
                                                                        23

                                                                        24                                                       ____________________________________
                                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                        25                                                              February 12, 2019
                                                                                                                                 DATED: ____________________________
                                                                        26

                                                                        27

                                                                        28

                                                                                                                        Page 2 of 2
